2020 IL App (2d) 190862
                                  No. 2-19-0862
                          Opinion filed October 26, 2020
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
       Plaintiff-Appellee,             )
                                       )
v.                                     ) No. 18-CF-2840
                                       )
JON J. MIKI,                           ) Honorable
                                       ) Jeffrey S. MacKay,
       Defendant-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Jorgensen and Bridges concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant, Jon J. Miki, appeals from the judgment of the circuit court of Du Page County

finding him guilty of two counts of aggravated criminal sexual abuse (720 ILCS 5/11-1.60(f) (West

2018)) based on his having committed the charged sexual acts while he held a position of trust,

authority, or supervision in relation to the victim, A.B. He contends that the evidence was

insufficient to prove him guilty beyond a reasonable doubt of holding a position of trust, authority,

or supervision when he committed the sexual acts. Because the evidence was sufficient to show

that defendant held a position of trust when he committed the sexual acts, we affirm.

¶2                                      I. BACKGROUND
2020 IL App (2d) 190862


¶3     Defendant was indicted on two counts of criminal sexual assault based on his committing

an act of sexual penetration by knowingly making contact between his penis and A.B.’s mouth

(720 ILCS 5/11-1.20(a)(4) (West 2018)) (counts I and III), two counts of criminal sexual assault

based on his committing an act of sexual penetration by knowingly making contact between his

mouth and A.B.’s vagina (720 ILCS 5/11-1.20(a)(4) (West 2018)) (counts II and IV), one count

of aggravated criminal sexual abuse based on his knowingly touching A.B.’s breast (720 ILCS

5/11-1.60(f) (West 2018)) (count V), and one count of aggravated criminal sexual abuse based on

his knowingly touching A.B.’s vagina (720 ILCS 5/11-1.60(f) (West 2018)) (count VI). All six

counts alleged that when the sexual contacts occurred, (1) A.B. was at least 13 years old but

younger than 18 years old and (2) defendant held a position of trust, authority, or supervision in

relation to A.B.

¶4     At a bench trial, the court established the following facts. According to A.B., defendant

coached her traveling soccer team from when she was in the sixth grade until February 2018, when

she was 17 years old. Because defendant was the head coach, he was responsible for A.B.’s

selection to the team. Defendant made her a captain of the team her last three years. A.B. would

often ride alone to games with defendant. Her parents were aware of that. A.B. stopped playing

soccer for defendant’s team in February 2018 because she began playing on her high school team.

¶5     During the summer of 2017, defendant hired A.B. to work at his accounting firm. She

earned $17 per hour to organize tax materials for various clients. She would sometimes ride alone

with defendant to client meetings. Her parents were aware that she did. She submitted timesheets

and was paid by check.

¶6     Beginning in February 2018, A.B. started working again for defendant. According to A.B.,

she worked through March. Although she had soccer practice until around 4:30 p.m. each day, she



                                              -2-
2020 IL App (2d) 190862


would go into defendant’s office a few days a week and work until 6 or 7 p.m. She never received

a paycheck for the time she worked in February or March 2018. However, defendant told her that

he was keeping track of the hours she worked.

¶7     Defendant and his family also attended A.B.’s church, where her father was the pastor. In

2018, she would often sit with defendant and his family at church instead of her own family and

friends.

¶8     Before January 2018, A.B. talked a lot with defendant and thought of him as a second

father. Because he was her coach and boss, she looked up to him. She and defendant would

communicate almost daily via text, e-mail, phone, or FaceTime. Before January 2018, they talked

mostly about soccer, defendant’s children, church, and work.

¶9     After A.B. left the traveling team in February 2018 and began playing high school soccer,

the nature of her phone conversations with defendant changed. Defendant began to comment on

her looks and would tell her that she was beautiful.

¶ 10   The physical relationship between A.B. and defendant also changed. While at his office,

defendant would hug her and kiss her on the forehead. Around the end of February or beginning

of March 2018, while at the office, defendant kissed A.B. on the mouth. He did that on several

occasions. The kissing took place in the stairwell, by the doors, and in defendant’s car in the office

parking lot. On one occasion, while in the car, defendant touched A.B.’s breast through her

clothing.

¶ 11   During February and March 2018, A.B. continued to talk to defendant about high school

soccer. He gave her extra workouts to do to prepare her for playing soccer in college. She would

let him know that she completed the workouts. Depending on her progress, defendant would give




                                                -3-
2020 IL App (2d) 190862


her further advice regarding additional workouts. Defendant asked her to send him pictures of her

“abs” to see the progress she was making with her body.

¶ 12   The week of March 24 to March 31, 2018, A.B. was on spring break. Two times that week,

she went to defendant’s house when defendant’s wife and children were away visiting family.

Defendant told A.B. to tell her parents that she was going with him to client meetings.

¶ 13   One night, defendant made A.B. dinner. The other night, they watched a movie. According

to A.B., both nights involved kissing. Then defendant took his and A.B.’s clothes off, and they had

oral sex in the guest bedroom. Defendant placed his mouth on A.B.’s vagina, and she placed her

mouth on his penis. A.B. testified that, on both occasions, defendant ejaculated in her mouth.

Defendant also touched her bare vagina and breasts. Defendant also put his finger in her vagina

and rubbed it. She touched his penis with her hand.

¶ 14   When asked how she felt about the two incidents at defendant’s house, A.B. answered that

she was unsure what to do and did not feel like she could say no. She felt that way because she

had known defendant for a long time and trusted him.

¶ 15   A.B. admitted on direct examination that initially she did not tell the investigator about

everything that happened between her and defendant. She explained that she was caught off guard

and that it was hard for her to talk about it. She told her therapist more than she initially told the

investigator because she felt more comfortable and could process the situation.

¶ 16   A.B. denied telling her therapist that the oral sex occurred at defendant’s office. According

to A.B., she and defendant engaged in oral sex, and defendant touched her breast and vagina. These

acts occurred at defendant’s house and not his office.

¶ 17   On cross-examination, A.B. admitted that it was not until two days before trial that she first

told the prosecutors that defendant had ejaculated in her mouth. She believed that she had said to



                                                -4-
2020 IL App (2d) 190862


the prosecutors that he did so both times she was at his house. She further admitted that there were

parts of the sexual contacts with defendant that she was unsure of. She reiterated that she was

working at defendant’s firm in late March when the sex acts occurred.

¶ 18   A.B. agreed that, when she spoke to investigators, her therapist, and prosecutors, it was

important that she be truthful and not withhold information. A.B. testified that she was truthful

during her various interviews.

¶ 19   A.B. admitted that, when she worked for defendant during the summer of 2017, she

prepared and submitted a timesheet. She would then receive a paycheck. She admitted that (1) she

did not receive any pay while working in March 2018, and (2) there were no timesheets or

paychecks to show that she worked for defendant in March 2018.

¶ 20   When asked if defendant was coaching her after mid-February 2018, A.B. responded,

“[n]ot through a team, no.” She denied that someone named Kale was training her during March

2018. She repeated that defendant was training her during the spring of 2018. She admitted that

she and defendant never met and trained in person. She also admitted that the sexual contacts with

defendant occurred after defendant was no longer coaching her.

¶ 21   A.B. admitted that at their initial meeting, she never told the investigator that (1) she and

defendant had engaged in oral sex, (2) he touched her vagina with his hand, (3) he masturbated

her, (4) she and defendant had gotten naked together, or (5) she had gone to defendant’s house.

She admitted that withholding information from the investigator was the same as lying. She

admitted that the only thing she told the investigator initially was that defendant had kissed her

after work.

¶ 22   A.B. admitted telling the investigator at her second interview that there were a couple of

things that she neglected to reveal during her initial interview and that she had lied during the first



                                                 -5-
2020 IL App (2d) 190862


interview. She admitted telling the investigator during the second interview that (1) she had gone

to defendant’s house during spring break and that more touching had occurred, and (2) defendant

put his penis in her mouth, but that he never ejaculated. She admitted not telling the investigator

during the second interview that (1) defendant put his finger in her vagina or masturbated her, or

(2) defendant put his mouth on her vagina.

¶ 23    A.B. denied telling anyone, including her therapist, that the sex acts occurred at defendant’s

office. She admitted that the therapist’s notes showed that she told her that the sex acts occurred

at defendant’s office. She never told her therapist about all of the sex acts between her and

defendant. She told her therapist that she and defendant had engaged in oral sex on two occasions,

even though previously she had not told anyone else. She never told her therapist, however, that

defendant ejaculated in her mouth. She admitted that, even though she told her therapist that

defendant had put his finger in her vagina and masturbated her, she did not report that to the

investigator. When the investigator asked A.B. if she told the therapist that all the sex acts occurred

at defendant’s office, A.B. said no. A.B. testified that she still believed that she never told the

therapist that.

¶ 24    A.B. admitted that two days before trial she first told the prosecutors that (1) defendant had

ejaculated in her mouth and (2) she believed he had done so on two occasions. She admitted that

her story had significantly changed between her first investigator meeting and the trial. She further

admitted that she intended to file a civil suit against defendant. However, she denied that she had

exaggerated her version of the events to enhance her civil suit.

¶ 25    On redirect examination, A.B. testified that she was sure that she and defendant engaged

in oral sex on two occasions. She was also sure that defendant had touched her breasts and vagina

with his hand.



                                                 -6-
2020 IL App (2d) 190862


¶ 26   When asked how she kept track of her work hours during February and March 2018, A.B.

answered that defendant told her not to worry about it because he was keeping track. Although

unpaid, she would go to work after soccer practice or whenever she had time. Soccer practice

would typically end around 4:30 p.m. Depending on her homework, A.B. would work at least a

couple of hours a couple of days a week. She would arrive at work around 5 p.m. and leave around

7 or 8 p.m. According to A.B., sexual contacts between her and defendant, other than kissing and

possibly touching her butt or breasts through her clothing while at the office, occurred at

defendant’s house. She clarified that in February and March 2018 defendant was still giving her

advice and training tips regarding soccer. She added that she did not talk to anyone other than

investigators and her therapist about her relationship with defendant, because she was

uncomfortable doing so.

¶ 27   On recross-examination, A.B. admitted that she never asked defendant why she was not

getting paid for her work. Nor could she recall the name of any clients whose files she had worked

on.

¶ 28   On redirect examination, A.B. testified that she never asked defendant about getting paid

because she trusted him. She explained that, even though she told investigators that she had gone

to client meetings in March 2018, that was untrue during spring break, because she instead went

to defendant’s house. According to A.B., defendant told her to tell her parents that she was going

to client meetings.

¶ 29   Beth Mullarkey, an investigator at the Kane County Child Advocacy Center, first met with

A.B. on April 6, 2018. After obtaining A.B.’s cellphone, Mullarkey was able to review text

messages between A.B. and someone identified as “Coach Jon.”




                                              -7-
2020 IL App (2d) 190862


¶ 30   After reviewing the text messages, Mullarkey met with defendant on April 9, 2018. When

Mullarkey told defendant that she wanted to discuss his relationship with A.B., his demeanor

completely changed, and he looked very nervous.

¶ 31   Defendant told Mullarkey that he had been A.B.’s soccer coach for several years and had

hired her to work at his accounting firm for about the last year. When she asked defendant about

his relationship with A.B. outside of coaching and work, defendant responded that he did not know

how it had gotten that far. He admitted that he and A.B. had briefly kissed a couple of weeks

earlier. After kissing A.B. at the office, defendant was bothered, lost sleep, and tried to figure out

a way to deal with the situation. Defendant told Mullarkey that his children considered A.B. to be

like an older sister. He added that he thought of her as a daughter.

¶ 32   Defendant told Mullarkey that he had hired A.B. to do data entry at his firm. He had taken

her on a couple of client interviews. He said that A.B. was able to work around her soccer schedule.

¶ 33   When Mullarkey told defendant that she had reviewed text messages between him and

A.B., defendant responded that he had sent her some inappropriate text messages.

¶ 34   Defendant also admitted that he and A.B. had gotten together at his house during A.B.’s

spring break. His wife and children were visiting family in southern Illinois. A.B. came over to

watch a movie. After watching the movie, at some point, their clothes were off. Defendant told

Mullarkey that A.B. was completely naked and that he had on only boxer shorts. A.B. then sat on

him on the couch and was riding him. When asked, defendant said that he had touched A.B. on

her breast and most of her naked body. He told Mullarkey that A.B.’s parents thought she was at

work. He added that (1) he and A.B. were naked in the guest bedroom and (2) they had occasionally

kissed in his vehicle near his office.




                                                -8-
2020 IL App (2d) 190862


¶ 35   When Mullarkey asked defendant how he felt about the situation, he said that he knew

“that he violated the trust of [A.B.’s] family.” He wanted to make it right with her family and

wondered if he should apologize to her parents.

¶ 36   According to Mullarkey, because the case did not involve a predatory sex offense, she did

not record the entire interview. Instead, she audio recorded defendant’s summary of what he had

said. Mullarkey played the recording for the court.

¶ 37   Based on her interview with defendant, Mullarkey interviewed A.B. a second time.

According to Mullarkey, it is typical to interview a victim more than once because the victim is

not always ready to disclose information. After a victim gets more comfortable through therapy,

they are reinterviewed. After interviewing A.B. a second time, Mullarkey received information

from a mandated reporter that something sexual had occurred at defendant’s office. She then

interviewed A.B. a third time.

¶ 38   On cross-examination, Mullarkey admitted that defendant voluntarily met with her and

provided information. He never told her that he had engaged in oral sex or any sexual penetration

with A.B. When asked if she had received a report from the Department of Children and Family

Services that all of the sexual contacts had occurred at defendant’s office, Mullarkey answered

that she did not remember the report saying that all of the sexual contacts occurred in the office,

but she was aware that some of them had.

¶ 39   When Mullarkey asked A.B. if any of the sexual contacts occurred at defendant’s office,

A.B. answered that none of it did except kissing. A.B. told Mullarkey that she did not tell her

therapist that the sexual contact occurred at the office.

¶ 40   In ruling on defendant’s motion for a directed finding, the trial court first considered the

evidence as to the sex acts. The court noted major inconsistencies regarding A.B.’s testimony about



                                                 -9-
2020 IL App (2d) 190862


oral sex and defendant penetrating her vagina. The court pointed to her different versions reported

to the investigator and the prosecutors. The court also noted that A.B. admitted that her version

had changed over time. The court found her intention to file a civil suit showed bias and prejudice.

The court commented that, as for acts of sexual penetration, as charged in counts I through IV, it

thought that something had happened, but it did not know what. The court found A.B. impeached

by her inconsistent testimony regarding acts of sexual penetration and her not being entirely

forthcoming regarding such acts. Thus, the court granted the motion for a directed finding as to

counts I through IV.

¶ 41   As for the acts of sexual abuse alleged in counts V and VI, the trial court found A.B.’s

testimony consistent and that she was unimpeached. Defendant’s statement to Mullarkey

corroborated A.B.’s testimony as to the sexual conduct. Thus, the court found that the State’s

evidence was sufficient to withstand the motion for a directed finding on counts V and VI.

¶ 42   The trial court then considered whether the evidence showed that defendant was in a

position of trust, authority, or supervision when he committed the sexual acts charged in counts V

and VI. In doing so, the court gave the terms trust, authority, and supervision their plain and

ordinary meaning. The court considered three relationship possibilities: defendant (1) was A.B.’s

soccer coach, (2) was her boss, and (3) had a relationship with her family.

¶ 43   As for defendant being A.B.’s soccer coach, the trial court found that, although defendant

no longer actively coached A.B. because she was on the high school team, he gave her extra

workouts in February and March 2018. The court noted that A.B. also testified that she and

defendant would text or phone most days to talk about, among other things, soccer. Because

defendant had coached her for so many years, the court found that a trust relationship had

developed.



                                               - 10 -
2020 IL App (2d) 190862


¶ 44   As for defendant being A.B.’s boss, the trial court noted that, after A.B. worked for

defendant during the summer of 2017, she and defendant maintained a trust relationship that

carried over into 2018.

¶ 45   As for defendant’s relationship with A.B.’s family, the trial court pointed to the evidence

that A.B. would sit in church with defendant and his family. Her parents allowed her to ride alone

with defendant to soccer games and client meetings. The court emphasized that defendant’s

statement to Mullarkey that he had violated A.B.’s family trust showed that such a relationship

existed in defendant’s mind.

¶ 46   Based on defendant’s position as A.B.’s ex-coach and former boss, and his status as a

family friend, the trial court found that A.B. and her family trusted defendant. The court further

found that this position of trust created an opportunity for defendant to take advantage of that trust

to commit sex acts with A.B. Thus, the court denied the motion for a directed finding as to counts

V and VI.

¶ 47   Michelle Tams testified for defendant. Tams was the office manager at defendant’s firm.

During the summer of 2017, she saw A.B. working at the office. Tams did not know if A.B. was

paid for her work. Beginning in January until mid-February 2018, Tams saw A.B. at the office.

She did not know what A.B. was working on. According to Tams, she never saw A.B. at the office

after mid-February 2018. During that time, Tams would typically be at the office as late as 6 or 7

p.m.

¶ 48   On cross-examination, Tams admitted that she was not responsible for processing checks

for A.B. or having A.B.’s hours reported to her. She admitted that it was possible that A.B. had

worked in March 2018 and that she just did not see her.




                                                - 11 -
2020 IL App (2d) 190862


¶ 49   The parties stipulated that when A.B. met with the prosecutors on May 9, 2019, she did not

tell them that defendant had ejaculated in her mouth or inserted his fingers in her vagina. At the

June 3, 2019, meeting, however, A.B. told the prosecutors that she had performed oral sex on

defendant on two occasions during spring break and that he ejaculated in her mouth once.

¶ 50   In ruling, the trial court stood by its earlier analysis of the evidence and its assessment of

A.B.’s credibility regarding counts V and VI. The court clarified its comments regarding trust and

found that defendant knew that he had A.B.’s and her family’s trust. In finding that defendant held

a position of trust when the sexual conduct occurred, the court considered the relationship between

defendant and A.B. over the years, first as her coach, and then as her boss, combined with his being

a family friend. Thus, the court found defendant guilty.

¶ 51   Following the denial of defendant’s motion for a new trial, the trial court sentenced him to

40 months’ sex offender probation and 270 days’ periodic jail time. Defendant then filed this

timely appeal.

¶ 52                                       II. ANALYSIS

¶ 53   On appeal, defendant contends that he was not proved guilty beyond a reasonable doubt of

criminal sexual abuse because the evidence was insufficient to establish that, when he committed

the sexual acts, he held a position of trust, authority, or supervision in relation to A.B.

¶ 54   In evaluating the sufficiency of the evidence, it is not the province of the reviewing court

to retry the defendant. People v. Collins, 106 Ill. 2d 237, 261 (1985). The relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.

Collins, 106 Ill. 2d at 261. The weight given the witnesses’ testimony, the determination of their

credibility, and the reasonable inferences drawn from the evidence are all matters for the trier of



                                                - 12 -
2020 IL App (2d) 190862


fact. People v. Smith, 185 Ill. 2d 532, 542 (1999). Likewise, the resolution of any conflicts or

inconsistencies in the evidence is also within the province of the fact finder. Collins, 106 Ill. 2d at

261-62. We will set aside a criminal conviction only where the evidence is so unreasonable,

improbable, or unsatisfactory as to justify a reasonable doubt of a defendant’s guilt. Smith, 185 Ill.
2d at 542.

¶ 55   To prove aggravated criminal sexual abuse under section 11-1.60(f) of the Criminal Code

of 2012, the State must prove, among other things, that the defendant held “a position of trust,

authority, or supervision in relation to the victim.” 720 ILCS 5/11-1.60(f) (West 2018). In

construing the terms “trust,” “authority,” and “supervision,” Illinois courts give them their

common dictionary meanings. People v. Reynolds, 294 Ill. App. 3d 58, 65 (1997). The term “trust”

is interpreted to mean confidence in the integrity, ability, character, and truth of a person. People

v. Secor, 279 Ill. App. 3d 389, 396 (1996). In using the word “trust,” the legislature intended to

prevent sex offenses by those in whom a child would place her trust. Secor, 279 Ill. App. 3d at

396. This trust makes the child particularly vulnerable, and betrayal of that trust makes the offense

particularly devastating. Secor, 279 Ill. App. 3d at 396.

¶ 56   Here, we initially note that the State needed to prove only one of the three alternatives in

section 11-1.60(f)—defendant held a position of trust or authority or supervision when he

committed the sexual conduct. Because the evidence established that defendant held a position of

trust in relation to A.B., we need not decide whether he also held a position of authority or

supervision.

¶ 57   Defendant does not dispute that the sexual conduct occurred during the last week of March

2018. Nor does he contest that he held a position of trust while he coached A.B.’s soccer team and

employed her. Rather, he asserts that, because he was not the coach of her soccer team or her



                                                - 13 -
2020 IL App (2d) 190862


employer when the sexual conduct occurred, he no longer held a position of trust in relation to

A.B. We disagree.

¶ 58   As discussed, for purposes of section 11-1.60(f), trust is defined as having confidence in

the integrity, ability, character, and truth of a person. Secor, 279 Ill. App. 3d at 396. Although

defendant had stopped coaching A.B.’s soccer team in early 2018, he had coached her since she

was in the sixth grade. During that time, A.B. developed a confidence in defendant’s integrity,

ability, character, and truth. Indeed, she rode alone to games with defendant. When she worked for

defendant during the summer of 2017, she rode alone with him to client meetings. That she would

spend time alone with defendant evinced her confidence in his integrity and character. Before

January 2018, she communicated with defendant almost daily about such things as soccer, his

children, church, and work. She testified that she looked up to him as her coach and boss and

considered him a second father. 1 Further, she undoubtedly had come to trust his ability as a soccer

coach, as she continued to rely on his training and advice throughout the spring of 2018, including

the last week of March. Clearly, by the early spring of 2018, even though defendant had stopped




       1
           We note that defendant argues that A.B. lacked credibility. Although, in entering a

directed finding for defendant on counts I through IV, the trial court found A.B. had been

impeached and that her testimony related to the sex acts charged in counts I through IV was

inconsistent, the court found that her testimony regarding the sex acts charged in counts V and VI

was consistent and unimpeached. The trial court was in the best position to assess A.B.’s credibility

and to resolve any inconsistencies therein. See Smith, 185 Ill. 2d at 542. Our review of the record

shows no basis for disturbing the trial court’s credibility determination.



                                               - 14 -
2020 IL App (2d) 190862


coaching her soccer team and even though she might have no longer worked for defendant, A.B.

had come to place a great deal of trust in defendant.

¶ 59    Further, we note the trust that A.B.’s family placed in defendant. Although the trust

relationship must exist between the offender and the victim (see 720 ILCS 5/11-1.60(f) (West

2018)), the trust that A.B.’s family had toward defendant circumstantially showed that A.B. trusted

defendant. Her parents had allowed A.B., beginning as early as the sixth grade, to ride alone with

defendant to soccer games. Later, they allowed her to ride alone with defendant to client meetings.

Allowing their daughter to be alone with defendant exhibited a high degree of confidence in

defendant’s integrity and character. Additionally, defendant attended the same church as A.B.’s

family, and her parents allowed her to sit during services with defendant and his family, as opposed

to her own family. Further, defendant admitted to the investigator that he had violated the trust of

A.B.’s family. The trust that A.B.’s parents had in defendant, which would have been apparent to

A.B., is further evidence that A.B., their child, also trusted defendant.

¶ 60    More importantly, such a strong trust relationship did not suddenly evaporate merely

because defendant no longer coached A.B.’s soccer team or employed her. Indeed, it was only a

matter of a month or so after he ceased coaching her soccer team that defendant committed the

sexual conduct. Absent some indication that the trust relationship that existed in February 2018

was otherwise weakened or destroyed, it certainly could continue to exist to the last week of March

2018.

¶ 61    Defendant asserts that there must be an end to any trust relationship and that it cannot last

forever. While that may be true, we need not decide that question as propounded here. The sexual

conduct occurred only a brief time after the formal coaching relationship ended. As noted, there




                                                - 15 -
2020 IL App (2d) 190862


was no indication that anything beyond the mere passage of time could have weakened, let alone

ended, A.B.’s trust in defendant.

¶ 62   The trust relationship that existed in early 2018 continued after defendant stopped coaching

A.B.’s soccer team. There was additional evidence that A.B. continued to trust the defendant

during the last week of March 2018. During that time, she continued to talk to defendant about her

high school soccer. Defendant provided her with extra workouts designed to prepare her for

playing college soccer. A.B. would let defendant know when she completed the workouts, and he

would then provide her with additional workout advice. She also would send him photographs of

her body to show her workout progress. A.B., who was indubitably serious about soccer, continued

to trust defendant in that regard.

¶ 63   There was still other evidence that, in late March 2018, A.B. continued to trust defendant.

She would sit in church with defendant and his family instead of sitting with her own family or

friends. She also testified that, when the sexual conduct occurred, she did not feel like she could

say no, because she had known defendant for a long time and trusted him. Further, during the last

week of March, A.B. went alone to defendant’s home even though his wife and children were out

of town. Clearly, A.B. was continuing to trust defendant as of late March 2018 when the sexual

conduct occurred.

¶ 64   Viewed in the light most favorable to the State, there was ample evidence that, when the

sexual acts occurred, defendant held a position of trust in relation to A.B. Thus, the State proved

defendant guilty beyond a reasonable doubt of aggravated criminal sexual abuse.

¶ 65                                   III. CONCLUSION

¶ 66   For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 67   Affirmed.



                                              - 16 -
2020 IL App (2d) 190862



                                  No. 2-19-0862


 Cite as:                 People v. Miki, 2020 IL App (2d) 190862


 Decision Under Review:   Appeal from the Circuit Court of Du Page County, No. 18-CF-
                          2840; the Hon. Jeffrey S. MacKay, Judge, presiding.


 Attorneys                Terry A. Ekl and Kevin A. Halverson, of Ekl, Williams &
 for                      Provenzale LLC, of Lisle, for appellant.
 Appellant:


 Attorneys                Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne
 for                      Hoffman and Amy M. Watroba, Assistant State’s Attorneys, of
 Appellee:                counsel), for the People.




                                      - 17 -